DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Invention I (claims 1-2) in a reply filed on 12/11/2020. The election was done with traverse because there is supposedly no undue burden to examine all claims.
Applicant's traversal has been carefully considered and is found persuasive. Upon reconsideration, it is conceded that search and examination of all claims would not impose a serious burden on the Examiner. The restriction requirement mailed on 8/11/2020 is hereby withdrawn.
With the rejoinder of claim 3 and addition of new claims 4-6, claims 1-6 are pending and have been examined on the merits.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) based on application JP2018-025381 filed in Japan on 2/15/2018. Certified copy of the foreign priority document is on file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/13/2019 and 5/02/2019 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these two IDSs have been fully considered.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  there should be no space in between the dash and numerical values in “3 – 11”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. (Pub. No. EP 2816357 A1; IDS cited) in view of Fukuyama (Mass Spectrometry 2015, Vol. 4, A0037, pages 1-14), as evidenced by Toth et al. (Acta Crystallographica Section D: Structural Biology 2017, Vol. 73, pages 692-701).
Hrabak et al. states that one suitable approach for determining bacterial resistance is through detection of beta-lactamases, which are enzymes that provide resistance for some bacteria against beta-lactam antibiotics (par. [0002]). Beta-lactamases have been detected using mass spectrometry such as Matrix Assisted Laser Desorption/Ionization Time-of-Flight (MALDI-TOF) mass spectrometry (par. [0003]). However, previous methods entail cleaving proteins into short peptides prior to detection by mass spectrometry, or carrying out an enzymatic reaction followed by detection of the reaction products (par. [0004]-[0006]).
et al. discloses a method of detecting periplasmic space and cell wall outer membrane proteins of Gram-negative bacteria by mass spectrometry, thereby allowing determination of bacterial resistance against beta-lactam antibiotics (Abstract; par. [0001]). The proteins are initially extracted from bacteria, then stabilized by an inhibitor and/or substrate of the protein, dissolved, deposited on a MALDI-TOF plate, covered by a matrix solution, and measured via MALDI-TOF mass spectrometry. The resulting spectra are then compared with reference protein peaks, which are obtained from measurement of protein standards (par. [0007]). 
In a preferred embodiment, the proteins being detected are beta-lactamases and the resulting spectra are compared with reference peaks of beta-lactamases (par. [0009]). Beta-lactamase reference peaks can be obtained from measurements of beta-lactamase standards (par. [0013]).
	A working example method shows: extracting beta-lactamases from Escherichia coli, Klebsiella pneumoniae, Proteus mirabilis, Citrobacter freundii (par. [0016]-[0019]); stabilized with acetonitrile, water, and trifluoroacetic acid (par. [0020]); placing the stabilized sample on a MALDI plate, covered with a matrix comprising sinapic acid and ethanol in water; and performing MALDI-TOF measurement (par. [0021]).
Hrabak et al.’s method of detecting Gram-negative bacteria periplasmic space and cell wall outer membrane proteins is comparable to the instant application’s method for the following reasons:
Regarding claim 1: adding a matrix solution on an extract, wherein said extract comprises periplasmic space and cell wall outer membrane proteins such as beta-
Measuring the proteins present in the extract using MALDI-TOF mass spectrometry is the same as the step “subjecting a mixture of the compound of formula (I) and the analysis target sample to matrix-assisted laser desorption ionization mass spectrometry”. 
The disclosed method is different from the claimed method in that the matrix is not specified to be “compound of Formula (I)”, “wherein in the formula (I), R is an alkyl group having 3 - 11 carbon atoms”. In the working example, the matrix used is sinapic acid.
According to Fukuyama, sinapinic acid (also known as sinapic acid) and cyano-4-hydroxycinnamic acid (CHCA) are some of the conventional MALDI matrices and have been particularly used for peptides and proteins, respectively (third and last par., left col., page 1). In the last decade, several new matrices have been developed including alkylated trihydroxyacetaphenones (ATHAP) (second par., right col., page 1). ATHAP provides high sensitive analyses based on preferential ionization of hydrophobic peptides from a homogenous matrix-analyte spot (Table 1, page 2). When different acyl group chain lengths (C6, C8, C10, and C12) in the ATHAP structure were compared, the octanoyl (C8) and decanoyl (C10) groups were found to be most effective for improving sensitivity for detecting hydrophobic peptides (first par., left col., page 12). Experimental results demonstrate that C8-ATHAP is able to detect hydrophobic peptides that could not be detected using the conventional matrix CHCA (Table 7, page 12; second and third par., left col., page 13). Unlike its predecessor ADHB that serves 
Based on Fukuyama’s teachings, a person with ordinary skill in the art before the effective filing date of the claimed invention would have modified Hrabak et al.’s method by using an ATHAP like C8-ATHAP instead of sinapic acid as the matrix. It can be expected that ATHAP would facilitate ionization of hydrophobic peptides in the extract and detection of proteins like beta-lactamases via MALDI-MS given that they are known to have hydrophobic residues and hydrophobic regions. Toth et al., for example, provides evidence that beta-lactamases harbor conserved surface hydrophobic residues (Abstract, page 692; Figure 4a, page 698). Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Alternatively, it would have been obvious to use both ATHAP like C8-ATHAP and sinapic acid as the matrix and predict that such combination would allow detection of hydrophobic and hydrophilic peptides. Combining prior art elements according to known methods to yield predictable results supports obviousness.
Claim 1 is therefore obvious over Hrabak et al. in view of Fukuyama.
Regarding claims 2 and 6: the extract comprising proteins from bacteria meets claim 2’s limitation “wherein the analysis target sample includes bacteria or an extract 
Regarding claims 3-5: the modified method’s use of an ATHAP as the matrix such as C8-ATHAP, which has the same structure as formula (I) with 8 carbons, is similar to the step “mixing a compound of formula (I) as a matrix to a colony of the bacteria such that a mixture of the bacteria to be evaluated and the matrix is prepared” and “wherein in the formula (I), R is an alkyl group having 3 - 11 carbon atoms”.
Performing MALDI-TOF mass spectrometry on the mixture is equivalent to “subjecting the mixture to matrix-assisted laser desorption ionization mass spectrometry”.
Comparing the obtained spectra to reference peaks of beta-lactamase, which allows measurement of beta-lactamase amount and determination of beta-lactam antibiotic resistance, corresponds to “determining an abundance of [Symbol font/0x62]-lactamase contained in the bacteria based on an analysis result; and determining that the bacteria have [Symbol font/0x62]-lactam antibiotic resistance when the abundance of [Symbol font/0x62]-lactamase exceeds a threshold”.
Hrabak et al. and Fukuyama differ from the instant claims in that neither one particularly teaches that the sample being analyzed is “a colony of the bacteria” (claim 3) or “includes bacteria” (claim 4-5). 
Despite this, beta-lactamases are known to be secreted by bacteria as substantiated by Hrabak et al.. One with ordinary skill in the art would have carried out the modified method to a colony of bacteria or a bacterial sample instead of an extract with reasonable expectation that beta-lactamases would be successfully detected by Id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,453,846 and claims 1-7 of U.S. Patent No. 10,481,163; each in view of Hrabak et al. (Pub. No. EP2816357 A1).
U.S. patent 9,453,846 discloses a mass spectrometry method by using a 2,4,6-trihydroxyalkylphenone represented by Formula (I), wherein R is an alkyl group having 4-12 carbon atoms. This method is applicable for analyzing a hydrophobic compound or a hydrophobic peptide. Similarly, U.S. patent 10,481,163 teaches a MALDI mass spectrometry for analyzing a sample using a mixed matrix. The mixed matrix comprises: (i) 2,4,6-trihydroxyalkylphenone represented by Formula (I), wherein R represents an alkyl group having 3-12 carbon atoms; and (ii) a matrix for mass spectrometry that is more hydrophilic than (i), which in an embodiment, is selected from the group consisting 
On the other hand, the instant application’s method is drawn to an analysis method for detecting beta-lactamases in a target sample by mixing into said target sample a compound of Formula (I). This compound is the same as the 2,4,6-trihydroxyalkylphenone represented by Formula (I) used as matrix in both U.S. patents. 
What differentiates the U.S. patents from the instant application is that it does not specifically detect beta-lactamases in the sample being analyzed.
Nonetheless, Hrabak et al. teaches detecting beta-lactamases in an extract of proteins from periplasmic space and cell wall outer membrane of Gram-negative bacteria. Detection of beta-lactamases allows identification of bacteria that are resistant towards beta-lactam antibiotics. Since Hrabak et al. teaches that determining antibiotic resistance in bacteria is important for an effective antibiotic treatment and blocking its spread, it would have been obvious for a person with ordinary skill in the art to try utilizing a 2,4,6-trihydroxyalkylphenone represented by Formula (I) as matrix for the MALDI-MS detection of beta-lactamases in a sample.
The claims of the instant application are thus obvious over U.S. patent 9,453,846 in view of Hrabak et al., and U.S. patent 10,481,163 in view of Hrabak et al..

Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651